Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 1 of 15 PageID 200



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

MAXO   LOUIS        and    INASE
FRANCOIS,

            Plaintiffs,

v.                                  Case No:       2:20-cv-6-FtM-29NPM

MILTON TRANSPORTATION, INC.,
a Pennsylvania Corporation,
BTR, INC., a Pennsylvania
Corporation,   and   WILLIAM
DAVIS,

            Defendants.



                            OPINION AND ORDER

       This matter comes before the Court on review of defendants’

Renewed Motion to Dismiss for Lack of Personal Jurisdiction (Doc.

#20) filed on April 23, 2020.             After being ordered to do so,

plaintiffs filed a Response (Doc. #22) on May 26, 2020.               For the

reasons that follow, the motion is granted.

                                     I.

     A. Parties

       Plaintiffs   Maxo   Louis    and    his   wife   Inase    Francois   are

residents of Lee County, Florida.          (Doc. #5, ¶¶ 2-3.)      Defendants

Milton    Transportation,    Inc.    and    BTR,    Inc.   are   Pennsylvania

corporations with their principal places of business in that state.
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 2 of 15 PageID 201



(Doc.     #1,   ¶¶   6-7.)         Finally,       defendant    William    Davis   is   an

individual domiciled in Pennsylvania. 1                 (Id. ¶ 8.)

   A. Factual Background

      According to the allegations in the Complaint, Louis was

operating his motor vehicle in New Hampshire on August 2, 2018.

(Doc. #5, ¶ 11.)             At approximately 8:13 a.m., Davis, who was

operating a semi-tractor-trailer vehicle, collided with the rear

and side of Louis’s vehicle.              (Id. ¶ 13.)          Due to the accident,

Louis has sustained serious personal injuries and significant

financial damages.           (Id. ¶¶ 14-15.)          The Complaint alleges Davis

was an employee of Milton and BTR, and that Milton and BTR are the

registered owners of the tractor trailer.                     (Id. ¶¶ 9-10.)

   B. Procedural Background

      In December 2019, plaintiffs initiated this action by filing

a Complaint for Damages in the Circuit Court of the Twentieth

Judicial Circuit in and for Lee County, Florida.                    (Id. p. 1.)        The

Complaint       contains     the    following       three     claims:    (1)   negligent

operation of a motor vehicle against Milton and BTR; (2) negligent

operation of a motor vehicle against Davis; and (3) loss of

consortium against all three defendants. (Id. pp. 2-5.) The first


      1
      As part of their Response, plaintiffs suggest Davis has died
since the accident.    (Doc. #22, pp. 4-5.)     Given the Court’s
conclusion that this case will be dismissed for lack of personal
jurisdiction, the Court finds it unnecessary to further address
that this matter.



                                              2
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 3 of 15 PageID 202



two claims are alleged by Louis, while the third claim is alleged

by Francois.      (Id.)

      On January 6, 2020, defendants removed the case to this Court

on the basis of diversity jurisdiction pursuant to 28 U.S.C. §

1332.    (Doc. #1.)        The same day, defendants filed a motion to

dismiss for lack of personal jurisdiction, arguing the case should

be dismissed because the only connection to Florida is plaintiffs’

residency.        (Doc. #3, p. 1.)        In response, plaintiffs argued the

Court   could     exercise     personal    jurisdiction       or,      alternatively,

allow for evidentiary discovery related to defendants’ business

ties with Florida.        (Doc. #16, p. 5.)          The Court granted the latter

request,    denying      the   motion   without       prejudice        and    permitting

plaintiffs      to    conduct     factual       discovery         on    the       personal

jurisdiction issue within forty-five days of the Court’s Order.

(Doc. #17, p. 2.)        The Court also permitted plaintiffs to file an

amended complaint within sixty days, and defendants to file a

renewed motion to dismiss within fourteen days of the amended

complaint    or    the    expiration    of     the    time   to    file      an    amended

complaint.      (Id.)

      No amended complaint was subsequently filed and on April 23,

2020, defendants filed the Renewed Motion to Dismiss currently

before the Court.         (Doc. #20.)         In the motion, defendants argue

they do not have sufficient contacts with Florida to permit the

Court from exercising personal jurisdiction over the matter.                          (Id.



                                          3
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 4 of 15 PageID 203



p. 3.)     In their Response, plaintiffs acknowledge that their

previous opposition to dismissal was based on defendants’ prior

assertion that they were registered to do business in Florida and

had appointed agents for service of process.           (Doc. #22, pp. 1-

5.)    However, because defendants have since stated this was an

erroneous assertion, plaintiffs request the motion be denied with

prejudice, but the case transferred to the United States District

Court for the Middle District of Pennsylvania.          (Id. pp. 5-6.)

                                    II.

   A. Personal Jurisdiction

      This Court has previously described the personal jurisdiction

requirements as follows:

           To hear a case, a federal court must have
      jurisdiction over both the subject matter of the action
      and the parties to the action. Ruhrgas AG v. Marathon
      Oil Co., 526 U.S. 574, 584 (1999). Absent either, “the
      court is powerless to proceed to an adjudication.” Id.

           A federal court sitting in diversity may exercise
      personal jurisdiction over an out-of-state defendant if:
      (1) personal jurisdiction is authorized under the forum
      state’s long-arm statute and (2) the exercise of such
      jurisdiction comports with constitutional due process.
      Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203
      (11th Cir. 2015); Licciardello v. Lovelady, 544 F.3d
      1280, 1283 (11th Cir. 2008). The exercise of personal
      jurisdiction comports with due process if the non-
      resident defendant has established “certain minimum
      contacts with the forum such that the maintenance of the
      suit does not offend traditional notions of fair play
      and substantial justice.” Helicopteros Nacionales de
      Colombia,   S.A.   v.   Hall,    466   U.S.   408,   414
      (1984) (quoting Int’l Shoe Co. v. Washington, 326 U.S.
      310, 316 (1945)).




                                     4
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 5 of 15 PageID 204



           The plaintiff “bears the initial burden of alleging
      in the complaint sufficient facts to make out a prima
      facie case of jurisdiction.” United Techs. Corp. v.
      Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). A prima
      facie case is established if the plaintiff alleges
      enough facts to withstand a motion for directed
      verdict. SEC v. Carrillo, 115 F.3d 1540, 1542 (11th Cir.
      1997) (citation omitted). “First, the plaintiff must
      allege sufficient facts in [its] complaint to initially
      support long arm jurisdiction before the burden shifts
      to the defendant to make a prima facie showing of the
      inapplicability of the statute.” Future Tech. Today,
      Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th
      Cir. 2000) (citation omitted). If the defendant sustains
      its burden by raising “a meritorious challenge to
      personal     jurisdiction”      “through     affidavits,
      documents[,] or testimony,” the burden shifts back to
      the plaintiff. Sculptchair, Inc. v. Century Arts, Ltd.,
      94 F.3d 623, 627 (11th Cir. 1996). Plaintiff is then
      required to “substantiate the jurisdictional allegations
      in the complaint by affidavits or other competent proof,
      and not merely reiterate the factual allegations in the
      complaint.” Future Tech. Today, Inc., 218 F.3d at
      1247 (citation omitted).

Pennisi v. Reed, 2018 WL 3707835, *2 (M.D. Fla. Aug. 3, 2018)

(footnote and marks omitted).         If the plaintiff’s complaint and

the   defendant’s    evidence    conflict,   “the   district     court   must

construe      all   reasonable      inferences      in   favor     of     the

plaintiff.”    Thomas v. Brown, 504 Fed. App’x 845, 847 (11th Cir.

2013) (quoting Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir.

1990)).

      Defendants argue (1) plaintiffs have alleged insufficient

facts to bring this action within the ambit of Florida’s long-arm

statute, and (2) defendants do not have sufficient contacts with




                                     5
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 6 of 15 PageID 205



Florida to satisfy due process requirements.           (Doc. #22, pp. 4-

13.)    The Court will address these arguments in turn.

       1. Florida’s Long-Arm Statute

       Florida’s long-arm statute authorizes general and specific

personal jurisdiction.        § 48.193(1)-(2), Fla. Stat.           Section

48.193(2) addresses the exercise of general personal jurisdiction,

providing that “[a] defendant who is engaged in substantial and

not isolated activity within this state, whether such activity is

wholly interstate, intrastate, or otherwise, is subject to the

jurisdiction of the courts of this state, whether or not the claim

arises from that activity.”           In contrast, “specific personal

jurisdiction authorizes jurisdiction over causes of action arising

from or related to the defendant’s actions within Florida and

concerns a nonresident defendant’s contacts with Florida only as

those contacts related to the plaintiff’s cause of action.”           Louis

Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1352 (11th Cir.

2013) (citation omitted).      Based on the language in the Complaint,

it appears plaintiffs are asserting both general and specific

jurisdiction for each defendant.         (Doc. #5, ¶ 7.)      Accordingly,

the Court will address each assertion as it applies to each

defendant.

         a. General Jurisdiction

       “Although no connexity is required for general jurisdiction,

the ‘substantial and not isolated activity’ requirement means



                                     6
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 7 of 15 PageID 206



‘continuous     and    systematic       general    business     contact    with

Florida.’”    Gazelles FL, Inc. v. Cupp, 2018 WL 7364591, *5 (M.D.

Fla. Sept. 26, 2018) (quoting Woods v. Nova Companies Belize Ltd.,

739 So. 2d 617, 620 (Fla. 4th DCA 1999)).          For general jurisdiction

to apply, the non-resident defendant’s affiliations with a state

must be “so continuous and systematic as to render them essentially

at home in the forum State.”        Daimler AG v. Bauman, 571 U.S. 117,

127 (2014) (marks and citations omitted).

      Having reviewed the allegations in the Complaint, the Court

finds   plaintiffs     have    failed    to   allege     sufficient    facts   to

establish a prima facie case of general jurisdiction over any of

defendants.        The Complaint alleges Milton and BTR operate “an

interstate trucking and transportation business in the State of

Florida,”    and    actively   “transact      business    throughout   Florida,

including Lee County.”         (Doc. #5, ¶¶ 4-5.)         However, Milton and

BTR are both Pennsylvania corporations (id.), and the allegations

in the Complaint are insufficient to show that these defendants

have “continuous and systematic general business contact with

Florida.”    See Daimler, 571 U.S. at 137 (“[O]nly a limited set of

affiliations with a forum will render a defendant amenable to all-

purpose jurisdiction there.       For an individual, the paradigm forum

for the exercise of general jurisdiction is the individual’s

domicile; for a corporation, it is an equivalent place, one in

which the corporation is fairly regarded as at home.” (citations



                                        7
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 8 of 15 PageID 207



and marks omitted)); Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d

429, 432 (5th Cir. 2014) (“It is . . . incredibly difficult to

establish general jurisdiction in a forum other than the place of

incorporation or principal place of business”).

      The Complaint’s allegations regarding Davis are even less

sufficient      than    those     regarding    Milton   and   BTR.      While     the

Complaint    generally        alleges    all     the    defendants      engage    in

“substantial and not isolated activity” within Florida (Doc. #5,

¶ 7), the allegations specifically as to Davis simply state he is

a Pennsylvania resident who caused the vehicular accident in New

Hampshire in the course of his employment for Milton and BTR (id.

¶ 6.)    The Court finds these allegations insufficient given that

“[a] plaintiff         has   an   especially    heavy   burden     in   seeking   to

establish general jurisdiction.”              In re Amtrak Sunset Ltd. Train

Crash in Bayou Canot, Ala., on Sept. 22, 1993, 923 F. Supp. 1524,

1528 (S.D. Ala. 1996).

      Because     the    Complaint’s     allegations      regarding     all   three

defendants are insufficient to establish a prima facie case of

general jurisdiction, the Court will turn to the Complaint’s

alternative allegation of specific jurisdiction.

         b. Specific Jurisdiction

      Florida’s long-arm statute provides a variety of ways in which

a   defendant    can    subject     themselves    to    personal     jurisdiction,

including by “[o]perating, conducting, engaging in, or carrying on



                                         8
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 9 of 15 PageID 208



a business or business venture in this state or having an office

or agency in this state.”            § 48.193(1)(a)1., Fla. Stat.              In the

Complaint,     the      plaintiffs   allege     jurisdiction        is    appropriate

because the defendants “are actively engaged in business” in

Florida.     (Doc. #5, ¶ 7.)         The Court will assume for purposes of

this Opinion and Order that this is an assertion of specific

jurisdiction under section 48.193(1)(a)1.

      To establish that a defendant is “carrying on a business” for

purposes     of    section    48.193(1)(a)1.,        “the    activities        of   the

defendant must be considered collectively and show a general course

of business activity in the state for pecuniary benefit.”                       Future

Tech. Today, Inc., 218 F.3d at 1249.                 Factors relevant, but not

dispositive, to this analysis include the presence and operation

of an office in Florida, the possession and maintenance of a

license to do business in Florida, the number of Florida clients

served, and the percentage of overall revenue gleaned from Florida

clients.    Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A.,

421 F.3d 1162, 1167 (11th Cir. 2005) (citations omitted).

      From the outset, it is clear that section 48.193(1)(a)1. does

not apply to Davis, who, as an employee of Milton and BTR, is not

“carrying on a business” within Florida.                  Furthermore, the Court

finds   that      the    allegations       related   to    Milton    and      BTR   are

insufficient       to    establish     a    prima    facie   case        of   specific

jurisdiction under section 48.193(1)(a)1.                 The Complaint alleges



                                            9
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 10 of 15 PageID 209



 that   Milton    and   BTR   actively    “transact   business   throughout

 Florida, including Lee County.”           However, this allegation, by

 itself, is insufficient. See Snow v. DirecTV, Inc., 450 F.3d 1314,

 1318 (11th Cir. 2006) (noting “vague and conclusory allegations”

 “are insufficient to establish a prima facie case of personal

 jurisdiction”); Am. Registry, LLC v. Hanaw, 2014 WL 12606501, *8

 (M.D. Fla. July 16, 2014) (“Plaintiff also alleges that Levy and

 Showmark Media ‘conduct business within this judicial district.’

 This allegation is conclusory and cannot serve as the basis for

 personal jurisdiction.” (citations omitted)).           In reviewing the

 Complaint, the Court finds there are no allegations applicable to

 the factors discussed above.        Accordingly, the Court finds that

 plaintiffs have failed to establish a prima facie case of specific

 jurisdiction     under   section   48.193(1)(a)1.     over   any   of   the

 defendants.     See Gazelles, 2018 WL 7364591, *9 (“In this case, the

 Court finds that Plaintiffs failed to establish a prima facie

 [case] that § 48.193(1)(a)(1) permits specific jurisdiction over

 the Defendants. In the Amended Complaint, there are no allegations

 that Defendants have an office in Florida, a license to do business

 in Florida, any Florida clients, nor any information regarding the

 percentage of overall revenue received from Florida residents.”);

 Am. Registry, LLC, 2014 WL 12606501, *8 (“Due to the absence of

 factual allegations showing a general course of business activity

 in Florida, the Court finds that plaintiff has failed to plead a



                                     10
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 11 of 15 PageID 210



 prima facie case of jurisdiction against Levy under Fla. Stat. §

 48.193(1)(a)(1).”).

       2. Minimum Contacts

       The Court’s conclusion that plaintiffs have failed to plead

 a prima facie case of specific jurisdiction 2 under Florida’s long-

 arm statute moots the issue of whether defendants have sufficient

 contacts to satisfy due process concerns.        See Madara v. Hall, 916

 F.2d 1510, 1514 (11th Cir. 1990) (“Only if both prongs of the

 analysis are satisfied may a federal or state court exercise

 personal jurisdiction over a nonresident defendant.”); Goldberg v.

 U.S., 2014 WL 2573060, *6 (S.D. Fla. June 9, 2014) (“Because the

 Court determines that Goldberg failed to allege sufficient facts

 to satisfy Florida’s long-arm statue, it is unnecessary to address

 whether minimum contacts exist.”).           Nonetheless, even if the

 Complaint’s   allegation    of   specific   jurisdiction   under   section

 48.193(1)(a)1. was sufficient as to Milton and BTR, the Court finds




       2If plaintiffs had sufficiently pled general jurisdiction
 over the defendants, the minimum contacts analysis would have been
 unnecessary. See Bioderm, Inc. v. Medexus, Inc., 2006 WL 8440122,
 *6 (M.D. Fla. Apr. 10, 2006) (“The due process requirement of
 minimum contacts is determined by application of the continuous
 and systematic contacts standard. Since Fla. Stat. § 48.193(2)
 governing general jurisdiction incorporates this high standard,
 the Court concludes that Defendant maintained minimum contacts
 with Florida to satisfy due process requirements.” (citation
 omitted)).



                                     11
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 12 of 15 PageID 211



 these defendants lack the minimum contacts with Florida necessary

 to satisfy due process.

        In specific personal jurisdiction cases, the Court applies

 the    following   three-part    due    process    test:      (1)       whether   the

 plaintiff’s claims “arise out of or relate to” at least one of the

 defendant’s contacts with the forum; (2) whether the nonresident

 defendant     “purposefully    availed”     himself    of     the    privilege      of

 conducting activities within the forum state, thus invoking the

 benefit of the forum state’s laws; and (3) whether the exercise of

 personal jurisdiction comports with “traditional notions of fair

 play    and   substantial    justice.”       Mosseri,       736     F.3d    at    1355

 (citations     omitted).       The     plaintiff      bears       the    burden     of

 establishing the first two prongs, and if the plaintiff does so,

 “a defendant must make a ‘compelling case’ that the exercise of

 jurisdiction would violate traditional notions of fair play and

 substantial justice.”        Id. (quoting Diamond Crystal Brands, Inc.

 v. Food Movers Int’l, Inc., 593 F.3d 1249, 1267 (11th Cir. 2010)).

        Here, the Court need not make it past the first prong of the

 analysis.     See Waite v. All Acquisition Corp., 901 F. 3d 1307,

 1313    n.2   (11th   Cir.    2018)    (“Because   we       conclude       that    the

 plaintiffs’ claims do not arise out of or relate to at least one

 of Union Carbide’s contacts with Florida, we need not address

 whether Union Carbide purposefully availed itself of the privilege

 of conducting activities in Florida or whether the exercise of



                                        12
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 13 of 15 PageID 212



 jurisdiction would violate traditional notions of fair play and

 substantial justice.”).             In determining whether a plaintiff’s

 claims arise out of or relate to a defendant’s contacts with the

 forum state, the Court “look[s] to the ‘affiliation between the

 forum and the underling controversy,’ focusing on any ‘activity or

 . . . occurrence that [took] place in the forum State.’”                     Id. at

 1314 (quoting Bristol-Myers Squibb Co. v. Superior Court, 137 S.Ct.

 1773, 1780 (2017)).          From the allegations in the Complaint, it is

 clear plaintiffs’ injuries and claims arise from a vehicle accident

 that occurred in New Hampshire, and therefore do not “arise out of

 or    relate    to”   any    of   the    defendants’     contacts    with   Florida.

 Therefore,       plaintiffs       have   failed     to   establish    the   minimum

 contacts       required     for   personal      jurisdiction   and   dismissal    is

 required.

      B. Transfer

        As an alternative to dismissal, plaintiffs request the case

 be transferred to the United States District Court for the Middle

 District of Pennsylvania pursuant to 28 U.S.C. § 1404(a).                      (Doc.

 #22, p. 6.)        Section 1404(a) provides that “[f]or the convenience

 of parties and witnesses, in the interest of justice, a district

 court may transfer any civil action to any other district or

 division where it might have been brought or to any district or

 division to which all parties have consented.”                 “In this Circuit,

 a court lacking personal jurisdiction of the defendant may transfer



                                            13
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 14 of 15 PageID 213



 the case under either [§] 1404(a) or [§] 1406(a).”        Roofing & Sheet

 Metal Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982,

 992 n.16 (11th Cir. 1982).      As the party requesting the transfer,

 it is plaintiffs’ burden “of persuading the trial court that

 transfer is appropriate and should be granted,” Am. Aircraft Sales

 Int’l, Inc. v. Airwarsaw, Inc., 55 F. Supp. 2d 1347, 1351 (M.D.

 Fla. 1999), and “the decision whether to transfer a case is left

 to the sound discretion of the district court,” Roofing & Sheet

 Metal Servs., Inc., 689 F.2d at 985.       As plaintiffs have failed to

 offer any argument as to why this matter should be transferred

 rather than dismissed, the Court finds they have failed to meet

 their burden under section 1404(a).        See Interim Healthcare, Inc.

 v. Interim Healthcare of Se. La., Inc., 2020 WL 3078531, *16 (S.D.

 Fla. June 10, 2020) (“[A]lthough Defendants mention in the heading

 of their Motion to Dismiss that the case should be transferred

 pursuant to § 1404(a), they present no arguments regarding the

 issue of transfer.     Thus, the Court will not address the issue of

 transfer pursuant to § 1404(a).”).

       Accordingly, it is now

       ORDERED:

       Defendant’s Renewed Motion to Dismiss For Lack of Personal

 Jurisdiction (Doc. #20) is GRANTED and the Complaint is dismissed

 without prejudice to filing such claims in a jurisdiction in which

 personal jurisdiction can be asserted against the defendants.



                                     14
Case 2:20-cv-00006-JES-NPM Document 23 Filed 07/20/20 Page 15 of 15 PageID 214



       DONE AND ORDERED at Fort Myers, Florida, this          20th   day of

 July, 2020.




 Copies:
 Parties of record




                                     15
